                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


PHILIP PALADE, et al.                                                      PLAINTIFFS

VS.                                    NO. 4:19CV00379 JM

BOARD OF TRUSTEES OF THE
UNIVERSITY OF ARKANSAS, et al.                                             DEFENDANTS



                                           JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed without prejudice. All

relief sought is denied, and the case is closed.

       Dated this 16th day of March, 2020.



                                               __________________________________
                                               James M. Moody, Jr.
                                               United States District Judge
